 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 JOHN C. BOSTIC (CABN 264367)
   Assistant United States Attorney
 5
          150 Almaden Boulevard, Suite 900
 6        San Jose, California 95113
          Telephone: (408) 535-5589
 7        FAX: (408) 535-5066
          john.bostic@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                          SAN JOSE DIVISION
12

13   UNITED STATES OF AMERICA,                         )   NO. 19-MJ-70544
                                                       )
14           Plaintiff,                                )   STIPULATION TO CONTINUE HEARING AND
                                                       )   TO EXCLUDE TIME FROM SEPTEMBER 10,
15      v.                                             )   2019 TO SEPTEMBER 25, 2019; [PROPOSED]
                                                                                       ----------------
                                                       )   ORDER
16   JUAN JOSE FERMIN CASSIANO,                        )
                                                       )
17           Defendant.                                )
                                                       )
18

19           It is hereby stipulated by and between counsel for the United States and counsel for the
20 defendant Juan Jose Fermin Cassiano, that time be excluded under the Speedy Trial Act from September

21 10, 2019 through September 25, 2019 and that the deadline for a preliminary hearing be similarly

22 extended.

23           The parties are continuing to investigate the facts of this matter and are exploring a possible pre-
24 indictment resolution. The government and counsel for the defendant agree that time should be

25 excluded under the Speedy Trial Act so that counsel can continue to prepare, including by reviewing the

26 discovery already produced. For this reason, the parties stipulate and agree that excluding time until

27 September 25, 2019 will allow for the effective preparation of counsel. See 18 U.S.C.

28 § 3161(h)(7)(B)(iv). The parties further stipulate and agree that the ends of justice served by excluding

     STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
     Case No. 19-MJ-70544
 1 the time from September 10, 2019 through September 25, 2019 from computation under the Speedy

 2 Trial Act outweigh the best interests of the public and the defendant in a speedy trial. 18 U.S.C. §

 3 3161(h)(7)(A), (B)(iv).

 4          For the above reasons, the parties further stipulate that good cause exists for extending the time

 5 limits for a preliminary hearing under Federal Rule of Criminal Procedure 5.1 and for extending the 30-

 6 day time period for an indictment under the Speedy Trial Act. See 18 U.S.C. § 3161(b). Accordingly,

 7 the parties stipulate that the above deadlines should be extended to September 25, 2019 and jointly ask

 8 the Court to continue the arraignment / preliminary hearing in this case to that date before the duty

 9 magistrate judge.

10          The undersigned Assistant United States Attorney certifies that he has obtained approval from

11 counsel for the defendant to file this stipulation and proposed order.

12          IT IS SO STIPULATED.

13

14 DATED: September 6, 2019                                      /s/
                                                          JOHN C. BOSTIC
15                                                        Assistant United States Attorney

16
     DATED: September 6, 2019                                      /s/
17                                                        VARELL FULLER
                                                          Counsel for Defendant Juan Jose Fermin Cassiano
18

19

20                                           [PROPOSED] ORDER

21          Based upon the facts set forth in the stipulation of the parties and for good cause shown, the

22 Court finds that failing to exclude the time from September 10, 2019 through September 25, 2019 would

23 unreasonably deny defense counsel and the defendant the reasonable time necessary for effective

24 preparation, taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv). The

25 Court further finds that the ends of justice served by excluding the time from September 10, 2019 to

26 September 25, 2019 from computation under the Speedy Trial Act outweigh the best interests of the

27 public and the defendant in a speedy trial. Therefore, and with the consent of the parties, IT IS

28 HEREBY ORDERED that the time from September 10, 2019 through September 25, 2019 shall be

     STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
     Case No. 19-MJ-70544
 1 excluded from computation under the Speedy Trial Act. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).

 2         IT IS FURTHER ORDERED that the arraignment or preliminary hearing in this matter shall be

 3 CONTINUED from September 10, 2019 to September 25, 2019 at 1:30 p.m. before the Honorable

 4 Susan van Keulen. Based on the parties’ showing, the Court finds good cause for extending the time

 5 limits for a preliminary hearing under Federal Rule of Criminal Procedure 5.1 and for extending the 30-

 6 day time period for an indictment under the Speedy Trial Act. See 18 U.S.C. § 3161(b).

 7         IT IS SO ORDERED.

 8

 9 DATED: 9/9/19                                       _________________________________
                                                       HONORABLE SUSAN VAN KEULEN
10                                                     United States Magistrate Judge

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
     Case No. 19-MJ-70544
